Citation Nr: 1522797	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-27 943	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Educational Center of the Regional Office in Buffalo, New York


THE ISSUE

Entitlement to the payment of retroactive educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	Nicole N.B. Maynard, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service from January 1999 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the Department of Veterans Affairs (VA) Educational Center of the Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a hearing in Washington, D.C., before the Board in June 2014.  A complete transcript of said hearing has been associated with the record.  While Attorney Nicole N.B. Maynard was the Veteran's attorney of record (having filed a VA Form 21-22a in February 2014), she did not represent the Veteran at the aforementioned hearing.  During said hearing, the Veteran testified that Attorney Maynard was ill, and he would be self-represented.  The Veteran did not request an additional hearing either during his June 2014 hearing or since that time.  

The Board has reviewed the Veteran's paper claims files as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran completed a Basic Special Agent Course at the Diplomatic Security Training Center (DSTC) in Dunn Loring, Virginia (associated with the U.S. Department of State), from June 21, 2010, through May 19, 2011.

2.  The Veteran submitted his initial claim for VA educational assistance benefits under Chapter 30, Title 38 of the United States Code (the Montgomery GI Bill (MGIB)) on February 6, 2013, 16 days later he relinquished benefits under Chapter 30 to receive Chapter 33 benefits under the Post 9-11 GI Bill.  

3.  On February 19, 2013, the Veteran filed his VA Form 22-1999 (Enrollment Certification), which listed training dates from June 21, 2010, through May 19, 2011, at the DSTC.  


CONCLUSION OF LAW

The requirements for payment of educational assistance benefits under Chapter 33, Title 38, United States Code, for a course taken prior to February 19, 2012, have not been met.  38 U.S.C.A. §§ 3031 (West 2014); 38 C.F.R. §§ 21.1029(b)(2), 21.7131(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure is contained in 38 C.F.R. §§ 21.1031 and 21.1032 for claims under Chapter 33 rather than in the VCAA. 

Further, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Ultimately, additional development is unnecessary, as it cannot legally establish entitlement to the benefit sought.  38 U.S.C.A. §§ 5103, 5103A (West 2014); Dela Cruz, 15 Vet. App. at 149; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is inappropriate where there is no possibility of any benefit flowing to the veteran).  

Analysis

The Veteran contends that he is entitled to retroactive payment of Chapter 33 educational assistance benefits because "the information regarding this benefit was not disseminated until well after the time period" and because "other classmates of mine from this time period" had their benefits paid.  See Notice of Disagreement (NOD) received June 2013.  In his VA Form 9 Substantive Appeal received in September 2013, the Veteran stated that the DSTC "took well over a year after I finished training to establish themselves as an accredited school."  

Throughout the pendency of the appeal, the RO has determined that the Veteran is ineligible for VA educational benefits under Chapter 33 because his training at the DSTC from June 21, 2010, though May 19, 2011, was more than 1 year prior to the receipt of his initial claim for VA educational assistance benefits on February 6, 2013.  

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a)(1)(i) (A) through (D) (2014).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed (other than previously described), the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (1) through (3) (2014).

The essential facts of this case are not in dispute.  The Veteran submitted his initial claim for VA educational assistance benefits under Chapter 30, Title 38 of the United States Code (the MGIB) on February 6, 2013.  Sixteen days later, in writing, he relinquished benefits under Chapter 30 to receive Chapter 33 benefits under the Post 9-11 GI Bill (Chapter 33).  On March 4, 2013, he confirmed his relinquishment of Chapter 30 benefits in electronic correspondence to the Buffalo RO.  

On February 19, 2013, the RO received the Veteran's VA Form 22-1999 (Enrollment Certification), which listed training dates for a Basic Special Agent Course at the DSTC from June 21, 2010, through May 19, 2011.  Through an April 2013 letter, the RO informed the Veteran that VA could not pay for the training at the DSTC from June 2010 to May 2011, because as his initial claim for VA educational benefits was received on February 6, 2013, the earliest date VA could pay for educational benefits would be February 6, 2012 (1 year prior to his claim).  

During his June 2014 Board hearing, the Veteran testified that it was October or November of 2011 when the special agent training at the DSTC was accredited, and that he was overseas for 3 months until late December 2011.  (Hearing Transcript, Page 5).  The Veteran testified that the approval/accreditation was by the State Department, for whom he was working overseas, and that he was on reserve duty rather than active duty.  (Hearing Transcript, Pages 6-7, 10-11).  He also testified that he incurred no out-of-pocket expenses for the DSTC training.  (Hearing Transcript, Page 12).  

As discussed above, the evidence of record in this case shows that VA first received a request for VA educational benefits from the Veteran on February 6, 2013.  Accordingly, one year before the date of the claim is February 6, 2012.  Hence, the commencing date of the award of educational assistance cannot be earlier than February 6, 2012.  38 C.F.R. § 21.7131(a).  Also, the Veteran has not provided any documentation showing that a claim was filed prior to February 6, 2013.  The record does not contain any other earlier documentation that could be reasonably construed as an informal claim.  See 38 C.F.R. § 21.1029(b).  Therefore, the Veteran's application for retroactive education benefits pursuant to Chapter 33, Title 38, United States Code, for enrollment in a Basic Special Agent Course at the Dunn Loring, Virginia, DSTC, from June 21, 2010, through May 19, 2011, occurred prior to his period of eligibility, which did not begin until February 6, 2012.

It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis, 6 Vet. App. at 430.  Therefore, the benefit of the doubt rule is not for application.  Despite the Veteran's request, the Board lacks the legal authority to award benefits outside the scope of the law, and has no authority to grant claims on an equitable basis.  See 38 U.S.C.A. § 7104; (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.")

ORDER

Entitlement to the payment of retroactive educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.  


____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


